I dissent on the following grounds:
(a) This Court is without power to compel the members of the bar to become members of a pseudo-organization called the integrated bar, and it is ill-becoming for this Court to do anything that would tend to coerce such membership.
(b) For this Court to compel or coerce membership of the attorneys in an "integrated bar" association and to prescribe dues to be paid by the members simply means that this Court is attempting to levy a tax, and the judiciary cannot lawfully levy a tax, by whatever name it may be called.
 *Page 1